Citation Nr: 9925148	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1946 to September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied the 
veteran's attempt to reopen his claims for service connection 
for Crohn's disease.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for Crohn's disease in 
September 1994.  The veteran was notified of this decision 
that same month and did not file an appeal 

3.  No competent medical evidence establishing a relationship 
between the veteran's current Crohn's disease and the 
veteran's active military service has been received since the 
September 1994 RO decision.  

4.  The evidence received since the September 1994 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1994 decision of the RO denying service 
connection for Crohn's disease is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the September 1994 RO decision 
denying service connection for Crohn's disease is not new and 
material, and the veteran's claim for service connection for 
Crohn's disease has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the RO 
denied service connection for Crohn's disease in a September 
1994 rating decision and notified the veteran of the decision 
that same month.  The veteran did not appeal the RO decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  The 
"issue at hand" in this case is whether Crohn's disease was 
incurred during the veteran's active military service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the September 1994 RO 
decision on the merits which is relevant to, and probative 
of, this issue.

At this point the Board notes that the veteran had active 
military service from April 1946 to September 1947.  The 
veteran's service medical records are unavailable.  The RO 
has attempted to retrieve the veteran's service medical 
records on numerous occasions.  In each instance the RO was 
informed by the National Personnel Records Center (NPRC) that 
the veteran's service medical records had been destroyed by 
fire.  The RO attempted to search for alternate service 
medical records and requested information from the veteran to 
facilitate such a search; however, in January 1994 they were 
informed by NPRC that the were unable to conduct a search 
based on the information provided.  

The evidence of record at the time of the September 1994 RO 
rating decision which was relevant to the veteran's claim for 
service connection for Crohn's disease was: VA hospital 
treatment records dated in 1972; VA hospital treatment 
records dated in 1975; VA hospital treatment records dated 
October 1993; and, a VA examination report dated December 
1993.  

VA hospital treatment records reveal that the veteran was 
hospitalized for treatment in November 1972; the diagnosis 
was "regional enteritis."  The hospital summary indicates 
that the veteran was first diagnosed with enteritis in 1970.  
A September 1972 VA treatment record indicates that the 
veteran reported a history of abdominal cramping for 
approximately 3 years.  The 1975 VA hospital summary 
indicates that the veteran again required inpatient treatment 
for regional enteritis.  In October 1993 the veteran again 
required inpatient treatment at a VA medical center.  This 
time the diagnosis was Crohn's disease.  

In December 1993 a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported that he had 
abdominal cramping and diarrhea during active service in 
1947.  He indicated that he was diagnosed with Crohn's 
disease in 1971.  The examining physician's diagnosis was 
Crohn's disease.  

In this case the evidence submitted since the September 1994 
decision that refers to the veteran's Crohn's disease 
includes:  VA medical treatment records date in 1997; a 
statement from a service comrade of the veteran dated 
December 1997; and the transcript of a hearing held before a 
RO hearing officer in March 1998.  The Board concludes that 
this evidence is new because it was not before the RO when it 
denied service connection for Crohn's disease in September 
1994.  Although "new," this evidence is not "material" 
because it is not relevant or probative of the issue at hand, 
namely whether the veteran had Crohn's disease during active 
service.  

The VA treatment records reveal that the veteran was treated 
for a variety of medical disorders in 1997, including Crohn's 
disease.  The medical history provided on these treatment 
records is varied.  Some records indicate a history of 
Crohn's disease for 35 years or more while some records refer 
to the diagnosis in the early 1970s.  

In December 1997 a former service comrade of the veteran 
submitted a statement on his behalf.  The letter states 
"this is the best of my knowledge of [the veteran's] stomach 
problems.  In late 1946 in Sassala, Japan he had a severe 
stomach problem with weight loss of 30 or 40 lbs in 30 days.  
We had no hospital at that time only a dispensary, they never 
knew what the problem was.  I was with him another 11 or 12 
months, which he had more attacks, but not as bad as the 
first one."  

In March 1998 the veteran presented sworn testimony before a 
RO hearing officer.  The veteran testified that he had the 
same symptoms during service as mentioned in the December 
1997 "buddy statement."  The veteran also testified that, 
from his separation from service in 1947 until approximately 
1970, he did not obtain any medical treatment for his claimed 
Crohn's disease.  He stated that during this period of over 
two decades he merely used over the counter medication for 
his complaints of abdominal cramps and diarrhea.  

At this point the Board notes that the RO attempted again in 
March 1998 and August 1998 to obtain the veteran's service 
medical records. The RO also tried to obtain alternate 
service medical records, again to no avail.  

The veteran's testimony, and the buddy statement, are not 
competent to establish that the veteran incurred Crohn's 
disease during his active service.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of his medical history 
does not constitute new and material evidence sufficient to 
reopen his claim when this account has already been rejected 
by the VA).

The Board understands that the veteran's service medical 
records have been destroyed and are unavailable.  The veteran 
and his service comrade are competent to testify as to the 
symptoms of abdominal pain, diarrhea, and weight loss that 
the veteran had during service.  The Board concedes that the 
veteran did have these symptoms during service.  However, the 
fact remains that the veteran has presented no competent 
medical evidence relating his Crohn's disease to his military 
service.  Simply put there is a gap in the veteran's medical 
history of over two decades between the veteran's reported 
abdominal symptoms during service and the diagnosis of 
Crohn's disease in 1971.  Moreover, the only evidence 
relating the veteran current Crohn's disease to military 
service are his own recitations of his medical history.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1994 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for Crohn's 
disease remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection Crohn's 
disease, that benefit remains denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

